Citation Nr: 9922152	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-26 282	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Entitlement to service connection for liver cancer, 
claimed as secondary to hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951, from February 1952 to February 1955, and from 
April 1955 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the RO.  



REMAND

The veteran's claim for service connection for hepatitis C is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a plausible claim in that several 
letters from a VA physician indicate that the veteran might 
have contracted hepatitis C when he was treated for a 
laceration of the head sustained in the Republic of Vietnam 
when enemy artillery fire caused his jeep to crash.  

The Board notes that the veteran's service medical records 
are silent as to any injury received in the Republic of 
Vietnam and that he has not been awarded the Purple Heart 
Medal.  However, the service medical records do show that the 
veteran was treated for a head injury in Virginia in May 
1965.  The veteran has been granted service connection for a 
residual head scar.  The VA has a duty to assist the veteran 
in development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  

The duty to assist includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  An examination 
is needed to determine if the veteran has a current liver 
disability due to disease or injury which was incurred in or 
aggravated by service.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to obtain copies 
of all additional records referable to 
treatment rendered for his hepatitis C 
and liver cancer since 1997.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed hepatitis 
C and liver cancer.  All special studies 
and tests should be undertaken.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All findings should be reported in 
detail.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that he has current disability manifested 
by hepatitis C and liver cancer due to 
disease or injury in service, as claimed 
by the veteran.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


